a

                                                 ORIGINAL                                        03/08/2022


                IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 22-0119


                                            OP 22-0


     KEITH E. DOYLE,

                  Petitioner,

           v.
                                                                         ORDER
     STATE OF MONTANA, and
     JIM SALMONSEN, Warden,
                                                                                     F LEL)
                                                                                      MAR 0 8 2022
                  Respondents.                                                      Bovven Greenvvooci
                                                                                  Clerk of Suprerne Court
                                                                                     State of knontana



           This motion for leave to file a constitutional challenge to § 46-23-1024, MCA,
    comes before this Court after a July 2, 2019 restriction imposed by this Court on Keith E.
    Doyle for filing original petitions. We have amended the caption to include the Warden of
    Montana State Prison, where Doyle is incarcerated. Section 46-22-201(1)(c), MCA.
           In Doyle v. McTighe, Cause No. OP 19-0156, we issued an Order in which we
    instructed the Clerk of the Supreme Court to reject any original petitions for extraordinary
    relief that Doyle seeks to file unless he has been granted leave prior to filing the petition.
    Doyle seeks such leave here.
           We have reviewed the motion. Doyle challenges § 46-23-1024(1)(b), MCA, and its
    requirement for an initial or on-site hearing to find probable cause for a parole violation.
    We conclude that the claims which Doyle seeks to raise may be appropriate under habeas
    corpus. Section 46-22-101, MCA. Accordingly,
           IT IS ORDERED that Doyle's Motion for Leave of Court is GRANTED and that
    he may seek such relief though a petition for writ of habeas corpus. Doyle shall prepare,
    file, and serve his Petition for Writ of Habeas Corpus along with any supporting documents
    on or before Friday, April 8, 2022. See M. R. App. P. 10, 11, and 14(5).
           Upon receipt of Doyle's Petition and documents, the Clerk is directed to file these
    documents in this case.
       The Clerk is also directed to provide a copy of this Order to counsel of record and
to Keith E. Doyle along with a copy of this Court's Petition for Writ of Habeas Corpus and
Instructions.
       DATED this    5   2   day of March, 2022.
                                                   For the Court,




                                                   By
                                                                Chief Justice




                                              2